       Case: 1:19-cr-00761-JG Doc #: 58 Filed: 05/05/20 1 of 2. PageID #: 216




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


UNITED STATES OF AMERICA,                      :     CASE NO. 1:19-CR-761
                                               :
               Plaintiff,                      :
                                               :     JUDGE JAMES S. GWIN
       vs.                                     :
                                               :
THOMAS DEBARDELABEN,                           :     DEFENDANT’S UNOPPOSED
                                               :     MOTION TO CONTINUE HEARING
               Defendant.                      :     FOR CHANGE OF PLEA

       Defendant, through counsel, respectfully moves this Honorable Court to continue the

change of plea hearing in this case for at least 30 days. The change of plea hearing is presently

scheduled for May 21, 2020. The reason for this request is related to the COVID-19 pandemic.

       As of the date of this motion, the President has declared a national public health emergency,

and the Governor of the State of Ohio has declared a public health emergency throughout the state

and issued a “stay at home” order for 2 weeks to go into effect at 11:59 p.m. on March 23, 2020,

both in response to the spread of the Coronavirus Disease 2019 (COVID-19). The Governor of the

State of Ohio has since extended the “stay at home” until May 29, 2020. The Centers of Disease

Control and Prevention (CDC) and other health authorities have advised people to take precautions

to reduce the exposure to COVID-19 and to slow the spread of the disease. An important part of

the CDC recommendations is social distancing: keeping an appropriate physical distance between

people, and particularly in public settings.

       This Court has issued a General Order 2020-05, which addresses the urgency of the

COVID-19 pandemic and the need to adjust criminal trial calendars in acknowledgement of the
       Case: 1:19-cr-00761-JG Doc #: 58 Filed: 05/05/20 2 of 2. PageID #: 217



national threat from the virus. On March 23, 2020, this Court issued an Amended General Order

2020-05-01, which addresses the urgency of reducing the size of public gatherings and reduce

unnecessary travel and the need to close the Court to the public until May 1, 2020. The Court has

since issued an Amended General Order 2020-05-02 which extends the previous Order until June

12, 2020. Mr. Debardelaben is currently on pretrial release, and had no issues with following the

terms of his bond. Defense counsel has spoken with Assistant United States Attorney Payum

Doroodian who has indicated the government does not oppose this request.

       Based on the foregoing, Mr. Dedbardelaben respectfully requests an Order from this Court

continuing the sentencing hearing in this case for 30 days.

                                             Respectfully submitted,

                                             STEPHEN C. NEWMAN
                                             Federal Public Defender
                                             Ohio Bar: 0051928

                                             /s/ Jeffrey B. Lazarus
                                             JEFFREY B. LAZARUS
                                             Assistant Federal Public Defender
                                             Ohio Bar: 0079525
                                             Office of the Federal Public Defender
                                             1660 West Second Street, Suite 750
                                             Cleveland, OH 44113
                                             (216)522-4856 Fax:(216)522-4321
                                             E-mail: jeffrey_lazarus@fd.org
